Citation Nr: 0414157	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  98-19 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for the claimed residuals 
of right hand injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel





INTRODUCTION

The veteran had active duty from January 1962 to January 
1965.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 RO decision.  



FINDINGS OF FACT

The veteran currently is shown as likely as not to suffer 
from stiffness and arthralgia involving the right wrist and 
the base of the thumb due to an injury during his period of 
military service.  



CONCLUSION OF LAW

The veteran's disability manifested by stiffness and 
arthralgia of the right wrist and the base of the thumb is 
due to an injury that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §  3.303 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes initially that, during the pendency of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  The 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  

Given the favorable taken hereinbelow, the Board finds that 
further discussion of VCAA is not required at this time.  


Factual Background

A careful review of the service medical records shows that 
the veteran has an X-ray study of his right hand performed in 
May 1963.  It was reported that he had suffered a contusion 
of the dorsum of the right hand when he was thrown from a 
jeep.  The X-ray study was negative.  In August 1964, the 
veteran sustained a deep laceration of the right third 
metacarpal phalangeal joint.  The laceration was noted to be 
superficially infected.  

In an October 1998 statement in support of claim, the veteran 
claimed an arthritic condition of the right wrist.  He had 
experienced extreme pain on repetitive, twisting motions for 
a 1-year period.  He reported that his job required the use 
of machinery that involved constant twisting motion of the 
wrist.  He noted a diagnosis of "possible arthritic 
condition" in the right wrist.  He was prescribed Motrin for 
pain.  

The veteran also reported a May 1963 in-service injury to the 
right hand when he was thrown from a jeep.  He suffered 
contusions and a sprain of the right hand and wrist.  He 
reported that x-ray studies taken at the time were negative 
and that he wore an Ace bandage for a 2 1/2 week period.  

On VA examination in December 1998, the veteran referenced 
his May 1963 in-service motor vehicle accident.  The veteran 
stated that since 1996, he had difficulty with his right 
hand.  He reported stiffness with arthralgia, especially in 
the wrist and base of the thumb.  

The veteran was noted to be right-handed and experienced 
significant pain on use at work.  He reported no significant 
swelling or past history of arthritis, synovitis, 
inflammatory arthritis, or gouty attacks.  

On examination, the veteran had 80 degrees of extension and 
90 degrees of flexion in both wrists.  No synovitis or 
tenderness was observed on palpation.  There was mild 
tenderness to palpation on the right carpometacarpal joint.  

X-ray studies of both hands showed no significant 
abnormality.  However, the examiner's diagnosis was that of 
degenerative joint disease of the right carpometacarpal 
joints and probable post-traumatic degenerative joint disease 
of the right wrist.  

The examiner opined that, at the time of the examination, the 
veteran was symptomatic in his right wrist and base of his 
right thumb.  The examiner added that the veteran's 
degenerative joint disease was earlier than suspected "due 
to his history of traumatic events in the past."  

In September 2003, the Board remanded the veteran's claim for 
service connection for residuals of a right hand injury for 
further development.  

A VA examination was completed in January 2004.  The veteran 
reported some tightness in his right hand when he drove a 
forklift.  He reported that he required no treatment for his 
right hand condition.  

His range of motion of the hand and wrist was completely 
normal.  There was no evidence of neurological difficulty.  
The examiner's diagnosis was that of contusion of the dorsum 
of the right hand in-service with recent occasional 
tightness.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

The Board notes that, while the veteran's service medical 
records are negative for any complaints, treatment or 
diagnoses of arthritis, the veteran is competent to testify 
to his in-service contusion and sprain injuries from a motor 
vehicle accident.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993) (where the issue is factual in nature, such as whether 
an incident or injury occurred during service, lay evidence 
is competent; only evidence proceeding from a medically 
authoritative source is competent on medical questions).  

Further, the veteran has demonstrated some residual stiffness 
and a current diagnosis of residuals of a right hand injury 
manifested by stiffness upon repetitive use and tenderness to 
palpation on the right carpometacarpal joint.  Despite 
negative x-ray reports and normal ranges of motion of the 
right hand and wrist, he is shown to suffer stiffness and 
arthralgia of the right wrist and the base of the thumb that 
as likely as not is related to the demonstrated injury in 
service.  As such, the Board finds the evidence to be in 
relative equipoise in this case.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for the 
disability manifested by stiffness and arthralgia of the 
right wrist and the base of the thumb is warranted.  



ORDER

Service connection for stiffness and arthralgia of the right 
wrist and the base of the thumb is granted.  



	                        
____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



